UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-2478


ELISE MILLER,

                Plaintiff - Appellant,

          v.

GREENVILLE COUNTY SCHOOL DISTRICT; LOUIS E. LAVELY, JR.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     Kevin Frank McDonald, United
States Magistrate Judge. (6:11-cv-03305-KFM)


Submitted:   August 21, 2014                 Decided:   August 25, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elise Miller, Appellant Pro Se. Thomas Kennedy Barlow, Kathryn
Long Mahoney, CHILDS & HALLIGAN, Columbia, South Carolina;
Rodney   Douglas  Webb,   GREENVILLE   COUNTY SCHOOL DISTRICT,
Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Elise   Miller       appeals       the   magistrate      judge’s *   orders

denying    relief   in     her    employment         discrimination        action   and

denying her Fed. R. Civ. P. 59(e) motion to alter or amend the

judgment.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

magistrate judge.        Miller v. Greenville Cnty. School Dist., No.

6:11-cv-03305-KFM (D.S.C. Sept. 18, 2013; Nov. 8, 2013).                            We

dispense    with    oral     argument      because          the    facts   and   legal

contentions   are   adequately       presented         in    the   materials     before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




     *
       The parties consented to proceed before a magistrate judge
pursuant to 28 U.S.C. § 636(c) (2012).



                                           2